Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-30-2001

Francis v. Reno
Precedential or Non-Precedential:

Docket 00-2375




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Francis v. Reno" (2001). 2001 Decisions. Paper 250.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/250


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed October 30, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-2375

ROBERT FRANCIS,

       Petitioner,

v.

JANET RENO, Attorney General;
and DORIS MEISSNER,
Commissioner of the Immigration
and Naturalization Service

Petition for Review of an Order of the
Board of Immigration Appeals
(INS No. A26-458-287)

Before: SCIRICA, McKEE and STAPLETON, Circuit   Judges

ORDER AMENDING OPINION

IT IS HEREBY ORDERED, that the Slip Opinion filed in
this case on October 16, 2001, be amended as follows:

On page 3, delete the second paragraph which reads:

        "In May of 1993, Francis caused a tragic traffic
       accident wherein two people were killed on Interstate
       95 in Philadelphia. He was thereafter convicted in state
       court of two counts of homicide by vehicle in violation
       of 18 Pa. C.S.A. S 3732. That statute defines homicide
       by vehicle, and categorizes it as a misdemeanor of the
       first degree. Francis was sentenced to two consecutive
       sentences of eighteen to sixty months in prison for the
       conviction. At the conclusion of that sentence, he was
       held on an INS detainer. The INS then initiated removal
       proceedings based upon its assertion that his state
       court conviction made him removable as an `aggravated
       felon' under the BIA. As noted above, the Immigration
       Judge terminated the proceedings in Francis' favor, but
       the INS reversed and ordered his removal. That order
       of removal is now before us based upon Francis'
       petition for review."

And, replace it with the following:

        "In May of 1993, Francis caused a tragic traffic
       accident wherein two people were killed on Interstate
       95 in Philadelphia. He was thereafter convicted in state
       court of two counts of homicide by vehicle in violation
       of 75 Pa. C. S. A. S 3732, which provided at the time of
       Francis' offenses that

       [a]ny person who unintentionally causes the death of
       another person while engaged in the violation of any
       law of this Commonwealth or municipal ordinance
       applying to the operation or use of a vehicle or to the
       regulation of traffic except section 3731 (relating to
       driving under influence of alcohol or controlled
       substance) is guilty of homicide by vehicle, a
       misdemeanor of the first degree, when the violation
       is the cause of death.

       Francis was sentenced to two consecutive sentences of
       eighteen to sixty months in prison for the conviction.
       At the conclusion of that sentence, he was held on an
       INS detainer. The INS then initiated removal
       proceedings based upon its assertion that his state
       court conviction made him removable as an `aggravated
       felon' under the BIA. As noted above, the Immigration
       Judge terminated the proceedings in Francis' favor, but
       the INS reversed and ordered his removal. That order
       of removal is now before us based upon Francis'
       petition for review."

In addition, delete footnote number 1 in the second
paragraph on page 3 and replace it with the following text
as footnote number 1.

        "In 2000, the Pennsylvania Legislature amended 75
       Pa. C. S. A. S 3732 by substituting `recklessly or with

                                2
       gross negligence' for `unintentionally' and increased the
       offense from a misdemeanor of the first degree to a
       felony of the third degree."

In addition, delete all references to "18 Pa. C. S. A. S 3732"
in the Slip Opinion and replace with "75 Pa. C. S. A.
S 3732." Finally, on page 16 replace "18 Pa. C. S. A. S 3731"
with "75 Pa. C. S. A. S 3731."

IT IS SO ORDERED.

       BY THE COURT:

       /s/ Theodore A. McKee   Circuit Judge

DATED: 30 October 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                3